

	

		II

		109th CONGRESS

		1st Session

		S. 1689

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 13, 2005

			Mr. Kyl (for himself,

			 Mr. Inhofe, Mr.

			 Santorum, and Mr. Coburn)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Foreign

			 Relations

		

		A BILL

		To state the policy of the United States on

		  international taxation.

	

	

		1.Statement of United States

			 policy on international taxation

			(a)United States

			 policy

				(1)In

			 generalIt is the policy of

			 the United States to use the voice, vote, and influence of the United States to

			 vigorously oppose any international or global tax that is or may be considered

			 or promoted by the United Nations, its specialized or affiliated agencies, or

			 its Member States, or by nongovernmental organizations recognized by the United

			 Nations.

				(2)ExceptionThe policy in paragraph (1) shall not apply

			 to fees for publications or other types of fees that are not tantamount to a

			 tax on a United States person.

				(b)Efforts

			 regarding policyThe United

			 States Representatives to the United Nations shall—

				(1)use the voice, vote, and influence of the

			 United States to vigorously oppose any effort by the United Nations, or any

			 specialized or affiliated agency of the United Nations, to fund, approve,

			 advocate, or promote any proposal concerning the imposition of a tax or fee on

			 any United States person in order to raise revenue for the United Nations or

			 any such agency; and

				(2)declare that a United States person shall

			 not be subject to any international tax, and shall not be required to pay such

			 tax if such tax is levied against such person.

				(c)Person

			 definedIn this section, the

			 term person has the meaning given such term in section 7701(a)(1)

			 of the Internal Revenue Code of 1986 (26 U.S.C. 7701(a)(1)).

			

